












Exhibit 10.34.2
January 30, 2012


Mr. Brian Lynch
288 Chestnut Hill Road
Wilton, CT 06897


Re:
Amendment to Confidentiality, Non-Solicitation of Associates and Non-Competition
Agreement



Dear Brian:


In consideration of your continued employment and other good and valuable
consideration, this will confirm our agreement to amend Clause (2) of Paragraph
10 of the Confidentiality, Non-Solicitation of Associates and Non-Competition
Agreement you executed on June 9, 2008, as amended by letter agreement on
December 17, 2008 (the “Agreement”), as follows:


Effective January 30, 2012, Clause (2) of Paragraph 10 of the Agreement is
hereby deleted in its entirety and replaced with the following:


“(2) action by the Company resulting in a diminution of your responsibilities as
Brand President of the Ann Taylor division and as President of ATFS and LOS
divisions;”
Except as amended hereby, all other terms and conditions of the Agreement shall
remain in full force and effect.


Please sign the enclosed copy of this letter and return it to me to acknowledge
your acceptance of the amended language set forth above.


Very truly yours,


/s/ Kay Krill    


Kay Krill
President & Chief Executive Officer


Agreed:




/s/ Brian Lynch
Brian Lynch


Date: January 30, 2012




